Citation Nr: 1718161	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  12-08 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether the reduction in the rating for left carpal tunnel syndrome from 20 to 0 percent (subsequently increased to 10 percent), effective May 1, 2010, was proper.

2.  Entitlement to a rating in excess of 20 percent for left carpal tunnel syndrome.

3.  Entitlement to an initial rating in excess of 10 percent for bilateral plantar fasciitis.

4.  Entitlement to a rating in excess of 20 percent for right shoulder tendonitis, status post right subacromial decompression with acromioclavicular joint resection (a right shoulder disability).

5.  Entitlement to a combined rating in excess of 20 percent for degenerative joint disease and chondromalacia with instability of the right knee.

6.  Entitlement to increased ratings for left knee disabilities, now status post total knee replacement (TKR), rated a combined 20 percent prior to July 18, 2016, and 30 percent from September 1, 2017 (with intervening periods of assignment of temporary 100 percent ratings).


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1972 to October 1974, and from December 1990 to February 1991.  He also served in the Mississippi Army National Guard from July 1985 to March 1992.

The issues concerning the propriety of the rating reduction and entitlement to an increased rating for left carpal tunnel syndrome are before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Jackson, Mississippi Department of Veterans Affairs (VA) Regional Office (RO) that reduced the rating from 20 percent to 0 percent effective May 1, 2010.  The appeal concerning the propriety of the reduction was remanded by the Board in December 2014 for the issuance of a statement of the case, which was issued in May 2015; the Veteran perfected the appeal on that issue in July 2015.  In October 2015, the Veteran withdrew his request for a Board hearing on this issue.

The issues of entitlement to increased ratings for disabilities of the right shoulder, the right knee, and the left knee are before the Board on appeal from a May 2010 rating decision by the Jackson RO that denied the sought increases.  At the time of the Veteran's October 2009 claim for increased ratings, the Veteran's left knee disability had a combined 20 percent rating on the basis of assignment of two 10 percent ratings under Diagnostic Codes 5257 and 5260, with similar ratings assigned for the right knee.  During the course of this appeal, the Veteran's left knee disability and the assigned ratings have notably changed.  The left knee has been assigned a temporary 100 percent rating assigned for two distinct periods during the pendency of this appeal, with the most recent such period currently ongoing until September 2017.  A February 2017 RO rating decision noted that the Veteran underwent a total left knee arthroplasty/replacement in July 2016; the RO awarded a 100 percent rating for left knee degenerative arthritis status post total knee arthroplasty effective from July 18, 2016 to September 1, 2017.  The RO further assigned a 30 percent rating for the left knee disability effective from September 1, 2017, replacing the prior combination of ratings for left knee disability with a higher rating of 30 percent.

The issue regarding the rating for bilateral plantar fasciitis is before the Board on appeal from a January 2012 rating decision by the Jackson RO that implemented a Board decision granting service connection; the RO assigned a noncompensable disability rating for the award.  A June 2012 RO rating decision increased the rating from 0 to 10 percent, effective December 11, 2000.  A January 2015 RO rating decision (effectuating the Board's December 2014 grant of an earlier effective date for service connection for bilateral plantar fasciitis) assigned an initial 10 percent rating throughout the effective period of service connection.  The Veteran has maintained an appeal for a higher rating.

This claim has previously been before the Board, most recently in December 2014 when the Board remanded each of the issues remaining on appeal for additional development (while resolving others with a final decision).

Correspondence from the Veteran's former attorney suggested that there are issues currently in appellate status that were part of the Veteran's prior appeal of a past Board decision to the United States Court of Appeals for Veterans Claims (Court).  For clarification, the Board notes that a May 2011 Court Memorandum Decision affirmed the Board's July 2009 denial of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU); that TDIU claim is not before the Board.  The Court's May 2011 Memorandum Decision also vacated and remanded a prior Board denial of service connection for bilateral plantar fasciitis.  An October 2011 Board decision granted service connection for bilateral plantar fasciitis, resolving that issue on appeal; the issue currently on appeal concerning the initial rating assigned in connection with that award is an appeal on a downstream issue from that grant of service connection.  The Court's directives in the May 2011 Memorandum Decision have been entirely resolved by the Board's October 2011 grant of service connection for bilateral plantar fasciitis.

The Board notes that the Veteran was previously represented in this case by an appointed attorney-representative.  After some uncertainty on the matter, it has now been clearly established that the Veteran has revoked the appointment of that attorney and has not appointed new representation.  In a January 2014 written statement, the Veteran informed VA that he "will like to relieve the private attorney that was representing me with the V.A."  In March 2017, the Veteran's former attorney confirmed in writing that he was no longer the Veteran's representative.

The July 2013 Form 9 substantive appeal submitted by the Veteran's then-representative argues that "the grant of service connection for bilateral plantar fasciitis requires VA to also consider whether [the Veteran] has been rendered unemployable due to all his service-connected disabilities effective from the grant of service connection."  The Veteran was granted service connection for plantar fasciitis by an October 2011 Board decision.  Then, the Veteran was granted an earlier effective date of April 28, 1993 for the award of service connection for bilateral plantar fasciitis by the Board's December 2014 decision.  During the pendency of the Veteran's plantar fasciitis service connection claim, the Veteran requested TDIU on multiple occasions, with claims denied by adjudications that did not yet consider the Veteran's plantar fasciitis to be service connected and did not recognize that the plantar fasciitis service-connection claim had been pending at those times since 1993.  To the extent that the Veteran has (through his then-representative) suggested that VA consider entitlement to TDIU throughout the period since 1993 in light of the recent award of service connection for a new disability retroactively effective from April 28, 1993, the Board observes that multiple Board decisions issued during the period have denied TDIU and are final decisions.  The Board first denied TDIU in a July 2000 decision.  Most recently, the Board denied entitlement to TDIU in a July 2009 decision, and that decision was affirmed by the Court in a May 2011 Memorandum Decision (that otherwise vacated and remanded a denial of service connection for plantar fasciitis, leading eventually to the grant of service connection for plantar fasciitis).  The Veteran has now established entitlement to TDIU effective from July 2011.  There is no issue before the Board at this time involving consideration of revising the effective date for the Veteran's TDIU or otherwise awarding TDIU for past periods.  The Veteran is hereby advised that in order to pursue revision of the effective date for his TDIU award, he may consider filing with the Board: a motion for reconsideration of a past Board decision, a motion to vacate a past Board decision, or a motion for revision of a past Board decision based on clear and unmistakable error (CUE).

The issues of entitlement to increased disability ratings for (1) right shoulder disability, (2) right knee disability, and (3) left knee disability are being REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  While the record suggested some improvement of the Veteran's left carpal tunnel syndrome by February 2010, the RO rating decision reducing the rating to a noncompensable level was not supported by evidence demonstrating an actual improvement that would be maintained under the ordinary conditions of life, and a noncompensable level of severity was not actually maintained following the reduction.

2.  Throughout the period on appeal, the Veteran's left carpal tunnel syndrome has manifested in no greater than a moderate degree of incomplete paralysis of the median nerve of the minor upper extremity; there are no clinical findings of severe incomplete (or complete) paralysis of the left median nerve.

3.  The Veteran's bilateral plantar fasciitis has manifested in impairment approximating bilateral metatarsalgia (or moderate bilateral flatfoot), but not a severe flatfoot disability of either foot or a moderate foot injury of either foot.



CONCLUSIONS OF LAW

1. The reduction of the rating for the Veteran's service-connected left carpal tunnel syndrome was not proper; it is therefore void, and a restoration of a 20 percent rating from May 1, 2010 warranted.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.344, 4.7, 4.71a Diagnostic Code 5010 (2016).

2.  The criteria are not met for a rating in excess of 20 percent for left carpal tunnel syndrome.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b), 4.1, 4.124a, Diagnostic Code 8515 (2016).

3.  The criteria for an initial rating in excess of 10 percent for the combined effects of bilateral plantar fasciitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5276, 5279, 5284 (1992); 38 C.F.R. § 4.71a, Diagnostic Codes 5276, 5279, 5284 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance Requirements

Initially the Board finds that, with respect to the claims resolved herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The RO's actions have substantially complied with the remand instructions of the Board's December 2014 remand with regard to the issues addressed with a final decision at this time.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board notes that, while the December 2014 Board remand of the Veteran's appeal was being processed at the RO, the Court issued a decision in Correia v. McDonald, 28 Vet. App. 158 (2016).  In that decision, the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence of § 4.59 provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59. 
 
In the present case, to the extent that this holding applies to the foot disability rating on appeal in this case, the Board finds that remand is not necessary for a new VA examination as there is no rating in excess of the Veteran's currently assigned rating available in the applicable rating criteria based substantially upon data from range of motion testing.  In order for the Veteran to obtain a higher rating for his bilateral plantar fasciitis, the evidence must show features of severe disability contemplated by Diagnostic Code 5276 or a distinct manner of foot injury under Diagnostic Code 5284; as discussed below, the Veteran's plantar fasciitis is not shown to meet these criteria or to be otherwise manifested by significant limitation of motion of a joint.  Consequently, the concern raised by the Court in Correia is moot in such a case as there is no limitation of joint motion identified by the medical evidence or the Veteran's contentions as a feature in the pertinent disabling manifestations of the plantar fasciitis.  The Board has considered all of the Veteran's symptoms in evaluating his service-connected disability and does not find a reason to further delay appellate review of this matter solely for a new VA examination concerned with range of motion data for plantar fasciitis.

Left Carpal Tunnel Syndrome Factual History

A June 2006 VA examination report shows that the Veteran described "that his left hand is stiff and tingling in the morning when he wakes up.  This persist[s] for several minutes.  Movement of the left hand seems to help resolve this feeling.  Overall the discomfort is less than one hour."  The Veteran described that he was "unable to pick up anything weighing over four or five pounds with the left hand due to weakness of the grip...."  The Veteran "denies specific pain initially," but "[l]ater he says he has pain in the wrist."  The report notes the Veteran's history of an April 1994 left wrist surgery associated with "some mild chondromalacia of the scaphoid facet on the radius...."  The report also notes that the Veteran "had an operation of the carpal tunnel of the hands and wrist in 09/93.  Veteran states he did improve after this operation."  Examination revealed no acute distress.  Noted examination findings for the left hand included: normal ability to make a fist normally to the proximal palmar crease, full and normal extension, normal motor function, and "essentially normal" sensory examination.  Ranges of motion were measured to be 0-42 degrees of dorsiflexion, 0-54 degrees of palmar flexion, 0-18  degrees of radial deviation, and 0-32 degrees of ulnar deviation.  After repetitive motion: 0-44 degrees of dorsiflexion, 0-49 degrees of palmar flexion, 0-16  degrees of radial deviation, and 0-30 degrees of ulnar deviation.  The VA examiner noted that there was "subjective evidence of discomfort of movement of the left wrist during the ROM testing at the non zero limits.  However, there was no paresthesias of the left hand noted."  Phalen and Tinel tests were normal.

The June 2006 VA examiner concluded: "Currently I do not find any evidence of active carpal tunnel syndrome on the left.  The EMG dated 07/21/03 is normal and there is no evidence of carpal tunnel syndrome there."  The VA examiner attributed the Veteran's left wrist symptoms to disability other than carpal tunnel syndrome, opining that "[t]he carpal tunnel syndrome is a separate problem which he did have and which is largely resolved."  The VA examiner reported being "unable to find any weakness of the left hand" and "unable to account for all veteran's symptoms regarding [] the left hand and wrist."

A July 2006 RO rating decision proposed to reduce the Veteran's rating for left carpal tunnel syndrome from 20 percent to 0 percent.

A September 2006 VA examination report shows that the Veteran "complained of numbness in the fingers of both hands, the right greater than the left," and that the Veteran was being treated "for intermittent numbness and tingling of the left hand which tends to come and go."  The left wrist had "had no surgery and none is planned."  Examination revealed "no medical nerve sensation on the left."  Medial nerve compression test was negative on both sides.  The VA examiner diagnosed "[m]ild carpal tunnel syndrome left wrist."  The VA examiner commented that "[h]is carpal tunnel syndrome on the left side is not causing significant impairment at this time in my opinion," and noted that the "veteran's subjective complaints are not supported by objective physical findings at this time."

A September 2006 private medical record from a Dr. Ethridge shows that the Veteran is "right hand dominant" (consistent with other indications of record), and references "apparent nerve conductions studies which showed left carpal tunnel syndrome...."  The record describes that the Veteran "still has some compression test positive, Tinel's positive."  The report shows that the Veteran "has early morning symptoms and after using it or examining it or doing much activity he has aggravated symptoms.  These wax and wane depending on what he does with it."  The private physician states that the Veteran's "symptoms are justifiable of surgical intervention at this point, ...."  This statement may have been mistyped, as the rest of the sentence reads: "... or even considering that so it's not time to consider a repeat nerve conduction study."  Read in context, it appears that the sentence was intended to read that the Veteran's symptom reports did not justify surgery "or even considering that" at the time.  The report notes that the Veteran "does not have constant numbness and tingling, but he does provoke with Phalen's test and Tinel's test."  The report describes that the Veteran was "happy with this evaluation and knows that he has persisting carpal tunnel symptoms.  He's happy to return prn."

An October 2006 VA examination report discusses that the Veteran had a medical notation of "positive Tinel's and Phelen's signs but no other physical findings of median nerve entrapment."  The Veteran reported feeling "tingling in his thumb and first two fingers in the mornings, more so on the left...."  The Veteran "report[ed] his fingers lock up and he cannot extend them.  This resolves after 4-5 minutes.  He has some trouble with buttons, and may have occasional difficulty tying his shoes in the morning.  He has occasional pain in the hands."  Examination revealed motor strength of "5/5 ex[c]ept for the left interossei with normal tone, bulk, dexterity, and coordination."  The examiner found that "[s]ensory is decreased to temperature and vibration on the ulnar side of the hands and the ulnar side of the distal left forearm."  The Veteran was "unable to flex the wrists to perform Falen's test due to pain the wrists."  The examiner found that "[o]n percussing over the carpal tunnel he has no paresthesias in the median nerve distribution, but notes pain at the percussion site, more severe on the left."

The October 2006 VA examiner found that the Veteran had "no findings of carpal tunnel syndrome on exam," as "findings are more consistent with an ulnar nerve lesion."  The VA examiner noted evidence of "pain in the wrists" characterized as "arthritic pain."  The VA examiner explained that there was a need for "EMG for objective evidence of CTS and [its] severity."  The VA examiner further commented that "[d]uring a flare up the patient could have further limitations in range of motion, amount of pain, functional capacity, and neurologic deficit but I am unable to estimate the additional loss...."  The VA examiner stated: "I could detect no objective evidence of true weakness, incoordination, fatigue or lack of endurance due to median nerve entrapment."

A November 2006 addendum to the October 2006 VA examination report shows, following the needed clinical testing, the following medical assessment was made: "Electrophysiologic evidence (the gold standard) of left carpal tunnel syndrome of mild degree without objective physical findings."  The addendum notes that "NCVs are normal, but the left distal median motor latency is prolonged with borderline prologation of the distal sensory latency," and the needle exam "was normal."

A July 2007 VA examination report shows that the Veteran described "that his left hand is still and tingling in the morning when he wakes up and this persists for several minutes.  Movement of his left hand seems to help this.  Overall, the discomfort is less than one hour."  The Veteran reported that he was unable to pick up any items weighing over four to five pounds with his left hand due to weakness of the grip in the left hand.  The Veteran denied any specific pain in the wrist except that "it hurts at times," and the examiner noted "on and off pain in his left wrist, which is present with movement at times and not with others."  Examination of both hands revealed "generalized decreased sensation to pinprick, which he states was dull on index and little fingers on both hands."  Tinel test was negative, but "Phalen test caused subjective pain in the palm of both hands."  Median compression test was negative and there was no thenar atrophy and "no objective evidence of weakness."  The VA examiner's medical impression for the left wrist was "Mild carpal tunnel syndrome."  The VA examiner commented, however, that "[i]t is difficult to evaluate his sensation in his hands because he responded to the pinprick examination as decreased through both hands.  It is difficult to get an accurate evaluation of this veteran's functional impairment because I am unable to correlate all his subjective complaints with objective physical findings."  The VA examiner found "only mild objective findings as noted above."

An October 2009 VA examination report was prepared for the stated purpose of "evaluation of his SC left CTS."  The report describes some symptoms of the "right hand" featuring weakness of grip; it is not entirely clear whether these symptoms may have been intended to be reported as associated with the left hand, consistent with the purpose of the report.  Examination findings showed "[m]otor strength is 5/5 with normal tone, bulk, and dexterity.  Sensory is decreased to temperature in the ulnar distribution of both hands while pin prick sensation is diminished in the median distribution of both hands."  The examiner assessed: "His exam remains as confusing as at last evaluation.  Findings are more consistent with ulnar neuropathies exce[p]t he does have mild incomplete sensory loss in median distribution this time.  Need NCVs for diagnosis and severity."  The attached addendum then reveals that "NCVs in both hands are normal.  Electrophysiology is considered the gold standard in the diagnosis of carpal tunnel syndrome.  Normal results effectively rule out this diagnosis."  The addendum continues to explain the examiner's impression that "[w]hatever compression may have been present previously has resolved.  Subjective sensory complaints and findings without objective evidence of sensory neuropathy or carpal tunnel syndrome."

A February 2010 RO rating decision reduced the rating for the left carpal tunnel syndrome from 20 percent to 0 percent, effective May 1, 2010.  This RO rating reduction decision discussed the conflicting evidence and concluded that the Veteran no longer had any compensable impairment of left carpal tunnel syndrome.

A January 2012 VA examination report focused upon arthritis / orthopedic disability of the Veteran's wrist (for which service connection is not in effect) notes that the Veteran described "he does not have much grip," and "if he is not focused on holding an object ... it will slide out."  The Veteran described "difficulty in opening bottles as well."  The Veteran also reported "numbness in the hand" and "numbness in his fingers but won[']t state particular area."  The Veteran also described "his hands having issues with locking up and partially locking up."  The report notes that "[h]is nerve conduction study to the left upper limb done on 11/1/2011 was normal."  The report notes that the Veteran described experiencing flare-ups impacting function such that "there [are] days he can't do 'normal things with it.'"  The findings in this report otherwise focus upon the Veteran's (non-service-connected) orthopedic / disability / arthritis.

A February 2012 VA medical opinion, focused upon addressing the impact of service-connected disability upon the Veteran's employability, states: "There is NO history of Carpal Tunnel Syndrome in patient's left wrist.  He has a history of TFCC repair and has some mild limitations post surgical and has a current overuse syndrome of lateral epicondylitis."  This opinion was presented with notation that the author reviewed the claims-file, but no further reconciliation of the opinion with the conflicting prior medical evidence indicating at least some degree of left carpal tunnel syndrome was presented.

A February 2012 RO rating decision granted an increased rating for left carpal tunnel syndrome from 0 to 10 percent, citing medical evidence (including several VA examination reports from prior to and following the rating reduction) to conclude that the Veteran had a compensable degree of left carpal tunnel syndrome throughout.

A July 2013 VA peripheral nerves examination report indicates that the Veteran complained of stiffness and poor grip in the left hand, sometimes awakening with numbness of all the fingers, having trouble with the top button of his shirt, sometimes having trouble with certain laces, and sometimes having trouble with cutting meat.  Strength testing revealed"4/5 Active movement against resistance" for left wrist flexion, extension, grip, and pinch (with the same findings for the right wrist).  No muscle atrophy was present.  Deep tendon reflex testing revealed "1+ hypoactive" reflexes for all tested reflexes in all extremities (not specific to the left wrist).  Sensory examination revealed decreased sensation on the left hand and fingers (as well as the left forearm and on the right hand and fingers).  The examiner explained that "[s]ensory is intact to fine touch and vibration," but that "[t]emperature sense is decreased in patch fashion in portions of median and ulnar distributions of both hands and a portion of C8 on the left."  Tinel's sign was negative on the left.  EMG study was completed with the examination and the results were characterized as "Normal" by the examiner, consistent with a prior October 2011 study.  The examiner found that the Veteran's ability to work was not impacted by a peripheral nerve condition, and remarked: "While he may have had CTS in the past, normal values at this time (and in 10/11) show this disorder to have resolved.  He no longer has CTS.  His stiffness and pain symptoms are due to another cause."

An October 2014 VA examination report was prepared for the purpose of addressing the Veteran's contention (beyond the scope of the matter currently on appeal) that his left hand arthritis was due to his service-connected left carpal tunnel syndrome, among other contentions not pertinent to the carpal tunnel issue on appeal.  No pertinent abnormalities of the Veteran's ranges of motion of the fingers and thumbs were found upon testing, including following repetitive use.  Muscle strength testing was normal.  The report otherwise discusses the Veteran's arthritis of the left wrist without any indication of greater impairment from manifestations of the left carpal tunnel syndrome.

A June 2015 VA peripheral nerves examination report diagnoses the Veteran with "Inflammation of Median Nerve-Bilateral."  The Veteran reported "tingling in his thumb and first two fingers in the mornings, more so on the left...."  The Veteran's symptom complaints also indicate that "his fingers lock up and he cannot extend them.  This resolves after 4-5 minutes."  The Veteran also reported "[p]ain in the left thumb," "numbness" and "tingling in his fingers, some trouble with buttons, "may have occasional difficulty tying his shoes in the morning," "occasional pain in the hands," "pain will increase with use and doing work such as machinery work which requires fine manipulation."  The report indicates that the Veteran "is able to cut meat, tie laces," although he had "some issues with button clothing."  The report noted that the Veteran stated that he "must concentrate to grip an object, such as a glass."  The VA examination report describes moderate intermittent pain, moderate paresthesias and/or dysesthesias, and moderate numbness.  Strength testing revealed, in pertinent part, "4/5 Active movement against some resistance" for left wrist flexion, wrist extension, grip, and pinch.  There was no muscle atrophy.  Deep tendon reflex testing revealed "1+ hypoactive" reflexes for all tested reflexes in all extremities (not specific to the left wrist).  Sensory examination revealed decreased sensation on the left hand and fingers (as well as the left forearm and on the right hand and fingers).  Special testing for medial nerve evaluation revealed positive Phalen's sign and Tinel's sign.  The VA examiner specifically characterized the severity of the impairment as moderate incomplete paralysis of the medial nerve.

In a section of the report for other pertinent findings, the VA examiner noted "some issues with dexterity of bilateral hands as noted by inability to pick up coin off of desk during exam.  Finger taps are slowed bilaterally, likely due to stiffness (has hx of arthritis well-documented)...."  Additionally, this section noted left grip strength of "4-/5," left wrist flexion of "4-/5," left finger flexors "4-/5," and left finger extensors "5/5" (noting that the extensors are associated with ulnar distribution and not part of the service-connected disability).  Additionally, "sensation intact to vibration, pinprick, and light touch," while "[t]emperature [sensation] blunted in hands distally in palmar aspects ... position sensation preserved."  The June 2015 report also refers to prior EMG testing (most recently from July 2013) with normal findings.  A final remark in the report states: "Veteran has mild to moderate incomplete sensory and mild strength impairment of the left upper extremity in the medial distribution."

A June 2015 RO rating decision granted an increased rating for left carpal tunnel syndrome from 10 percent to 20 percent, effective June 12, 2015, citing the June 2015 VA examination report.

Propriety of the Rating Reduction for Left Carpal Tunnel Syndrome

Prior to the rating reduction at issue, the Veteran was assigned a 20 percent rating for left carpal tunnel syndrome effective from April 28, 1993.  The RO's February 2010 rating decision reduced the rating for left carpal tunnel syndrome to 0 percent, effective May, 1 2010.  Later, a February 2012 RO rating decision awarded an increased rating for the left carpal tunnel syndrome from 0 to 10 percent effective May 1, 2010.  Then, a June 2015 RO rating decision awarded an increased rating for the left carpal tunnel syndrome from 0 to 20 percent effective June 12, 2015.  The Veteran's appeal includes the contention that the February 2010 rating reduction was improper and he seeks restoration of the 20 percent rating from the effective date of the reduction.  The Board finds that restoration of the 20 percent rating is warranted.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue (including degree of disability) shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The RO has rated the Veteran's service-connected left carpal tunnel syndrome under 38 C.F.R. § 4.124a, Diagnostic Code 8515.  Pursuant to Diagnostic Code 8515, incomplete paralysis of the median nerve affecting the minor extremity that is mild, moderate, and severe warrants ratings of 10, 20, and 40 percent, respectively.  A 60 percent rating is warranted for complete paralysis of the median nerve of the minor extremity, with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.  38 C.F.R. § 4.124a, Diagnostic Code 8515.

In every instance where the schedule does not provide a 0 percent rating for a diagnostic code, a 0 percent rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

The record reflects that the Veteran is right-handed.  As such, his carpal tunnel syndrome of the left wrist affects his minor extremity.  See 38 C.F.R. § 4.69.

This appeal arises out of the Veteran's disagreement with a decision to reduce his disability rating for service-connected left carpal tunnel syndrome, effective May 1, 2010.  A claim stemming from a rating reduction action is a claim as to whether the reduction was proper, not whether the Veteran is entitled to an increased rating.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992).  A Veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 C.F.R. § 3.344.  The Court has consistently held that when a disability rating is reduced without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).

Under 38 C.F.R. § 3.344(a) and (b), VA must find the following before reducing a rating: (1) based on a review of the entire record, the examination forming the basis for the reduction is full and complete, and at least as full and complete as the examination upon which the rating was originally based; (2) the record clearly reflects a finding of material improvement; and, (3) it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life.  See Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown v. Brown, 5 Vet. App. 413 (1993).

Where a rating reduction was made without observance of law, the reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated (although post-reduction medical evidence may be considered in the context of considering whether actual improvement was demonstrated).  Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  The Veteran need not demonstrate that he is entitled to retain the higher evaluation; rather, in order for a rating reduction to be sustained, it must be shown by a preponderance of the evidence that the reduction was warranted.  Sorakubo v. Principi, 16 Vet. App. 120 (2002).  See also Brown, supra; Kitchens, supra.

Pursuant to 38 C.F.R. § 3.105(e), where a reduction in the rating of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payment should be continued at their present level.  Final rating action will reduce or discontinue the compensation effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  The due process protections of 38 C.F.R. § 3.105(e) apply in this case because the February 2010 rating decision reducing the rating at issue resulted overall in a reduction or of compensation payments.

Rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability ratings consistent with the laws and VA regulations governing disability compensation.  It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations which are less thorough than those on which payments were originally based will not be used as a basis for reduction.  Ratings for diseases subject to temporary or episodic improvement, will not be reduced on the basis of any one examination, except in those instances where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, where material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).

The above considerations apply to ratings which have continued for long periods at the same level (five years or more), and do not apply to disabilities which have not become stabilized and are likely to improve.  Therefore, for unstabilized ratings for disabilities likely to improve, reexaminations disclosing improvement will warrant a reduction in rating.  38 C.F.R. § 3.344(c).

The 20 percent rating that had been in effect for the Veteran's left carpal tunnel syndrome contemplated moderate incomplete paralysis of the median nerve.  The February 2010 RO rating decision that reduced the rating to 0 percent concluded that the Veteran's left carpal tunnel syndrome no longer manifested in even a mild degree of incomplete paralysis of the median nerve.  However, the Board finds that the evidence did not support such a conclusion at that time, and evidence following the February 2010 RO rating decision further indicates that the reduction was not based upon an actual improvement of the carpal tunnel syndrome to less than mild incomplete paralysis.  The Board notes that the Veteran's competent testimony describing his episodic difficulties with the left hand neurological deficits were reasonably consistent in the years preceding the February 2010 decision.  Some of the medical evidence reflects examiners' difficulty or inability to objectively confirm the impairment at the time of inspection, notably the VA examination reports of June 2006, September 2006, October 2006, and October 2009.  However, some of the medical evidence (including portions of the same medical evidence that expressed difficulty objectively confirming impairment) indicated that at least some significant portion of the Veteran's symptom complaints were medically supported, notably: the September 2006 VA examination report (ultimately diagnosing the Veteran with "[m]ild carpal tunnel syndrome left wrist"), the September 2006 private report of Dr. Ethridge (referencing test findings suggestive of pertinent pathology), the November 2006 addendum to the October 2006 VA examination report (that appears to find "Electrophysiologic evidence (the gold standard) of left carpal tunnel syndrome of mild degree" with "the left distal median motor latency is prolonged with borderline prologation of the distal sensory latency"), and the July 2007 VA examination report (with a medical impression for the left wrist of "Mild carpal tunnel syndrome" presented with supporting clinical test results).

At the time of the February 2010 RO rating decision to reduce the rating to noncompensably disabling, the objective medical evidence of record did not clearly establish that the Veteran no longer had incomplete paralysis of the median nerve or that such impairment had become 'less than mild' in severity.

Significantly, the RO later drew essentially the same conclusion as does the Board; in a February 2012 RO rating decision, an "increased" rating of 10 percent was awarded for left carpal tunnel syndrome effective from May 2010 (the same effective date as had been assigned for the rating reduction).  The February 2012 RO rating decision considered the evidence of record and found: "... in February 2006 ... veteran's left carpal tunnel syndrome was considered no more than moderate and [VA] continued the 20 percent evaluation at that time.  The medical evidence thereafter shows veteran's left wrist disability has continued with mild symptoms reported the same as the initial assessment in 1992."  The most favorable evidence cited to support that finding was medical evidence that preceded the February 2010 rating decision that had concluded that the left carpal tunnel syndrome was not compensably disabling.

Notably, the evidence following the February 2010 RO rating reduction decision also contains significant indications that the February 2010 decision did not identify an actual improvement that would be actually maintained under the ordinary conditions of life.  Not only did the later February 2012 RO rating decision award a 10 percent rating as an increased rating for the period dating back to the reduction, but the RO's June 2015 rating decision granted another increased rating for left carpal tunnel syndrome, this time to 20 percent, effective from June 2015.  This increased rating award, based partly upon a June 2015 VA examination report demonstrating "moderate incomplete paralysis of the medial nerve" supported by clinical findings, tends to weigh against concluding that the February 2010 reduction of the rating had identified an actual improvement to be maintained under the ordinary conditions of life.

The due process protections of 38 C.F.R. § 3.105(e) apply in this case because the February 2010 rating decision reducing the rating at issue did result overall in a reduction of compensation payments.  However, as the Board finds that restoration of the rating is warranted on other grounds, there is no need to discuss compliance or noncompliance with the requirements of 38 C.F.R. § 3.105(e) in this case.

The Board notes that the left carpal tunnel disability rating that was reduced had been stable and in effect for more than 5 years, and the Board finds that the evidence of record indicates that the symptoms of the Veteran's left carpal tunnel syndrome prior to the reduction were somewhat variable but not clearly indicated to have been likely to improve.  Thus, a rating reduction must consider whether the evidence makes it reasonably certain that the cited improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).

The Board finds that the evidence does not clearly warrant the conclusion that sustained improvement of the left carpal tunnel syndrome disability has been demonstrated and that any material improvement was reasonably certain to be maintained under the ordinary conditions of life.  The significant medical evidence of record reflects some uncertainty and confusion with regard to examiners' difficulties correlating the Veteran's subjective symptom complaints with objective findings, and the evidence does contain medical support for finding at least compensably severe impairment from left carpal tunnel syndrome at the time of the reduction; this weighs against finding that the February 2010 reduction of the rating to a noncompensable level was proper.  Furthermore, evidence of record following the February 2010 reduction decision includes significant items that tend to demonstrate that the Veteran's left carpal tunnel syndrome did not maintain a noncompensable level of severity for any significant duration, including as acknowledged by the RO itself in the February 2012 rating decision awarding a 10 percent rating for left carpal tunnel syndrome effective from the date of the reduction, and also in a June 2015 RO rating decision awarding a 20 percent rating for left carpal tunnel syndrome.  The Veteran's lay account of his lay-perceivable symptomatology of episodic left hand neurological deficits has been reasonably consistent and credible throughout the pertinent period.

On longitudinal review of the record, and with the benefit of the doubt being afforded to the Veteran as is required by the law, the Board cannot find that the evidence demonstrates sustained material improvement in the service-connected left carpal tunnel syndrome.  See 38 C.F.R. §§ 4.3, 4.7.  The Board finds that reasonable doubt may be resolved to find that the February 2010 rating reduction decision's citation of apparent improvement in the left carpal tunnel syndrome to a noncompensable level of severity did not properly identify an actual sustained clear improvement in the Veteran's left carpal tunnel syndrome under the conditions of ordinary living.  Given the Veteran's credible testimony and consideration of the medical findings as a whole, the Board finds that the stabilized (greater than 5 years in effect) 20 percent rating for the left carpal tunnel was reduced to 0 percent on the basis of conflicting evidence that did not clearly establish that the left carpal tunnel syndrome had become noncompensably disabling under the ordinary conditions of life.  Post-reduction evidence further weighs against finding that actual sustained improvement of the left carpal tunnel syndrome to a noncompensable level had been demonstrated, and the post-reduction evidence weighs against finding that the cited material improvement was to be maintained under the ordinary conditions of life.

The Board finds the evidence does not clearly demonstrate sustained material improvement in the service-connected left carpal tunnel syndrome disability consistent with the February 2010 rating reduction decision's finding of noncompensably severe impairment.  Accordingly, the rating reduction was improper, and restoration of the 20 percent rating for left carpal tunnel syndrome for the entire pendency of this appeal is warranted.

Increased Ratings

Several of the applicable laws and regulations concerning disability ratings are addressed above.  With a claim for an increased initial rating (as with the plantar fasciitis issue in this case), separate "staged" ratings may be assigned based on facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  In a claim for increase of a previously established rating (as with the left carpal tunnel syndrome in this case), the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the evidence contains factual findings that demonstrate distinct time periods when the service connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, staged ratings are to be considered.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Left Carpal Tunnel Syndrome

The applicable rating criteria for left carpal tunnel syndrome under 38 C.F.R. § 4.124a, Diagnostic Code 8515, as discussed in detail in the section of this decision that granted a restoration of a 20 percent rating for the left carpal tunnel syndrome disability, above.  The Board again notes that the record reflects that the Veteran is right-handed.  As such, his carpal tunnel syndrome of the left wrist affects his minor extremity.  See 38 C.F.R. § 4.69.

The Board's decision, above, restoring a 20 percent rating for the left carpal tunnel syndrome resets the rating to 20 percent throughout the period on appeal; there are no longer different ratings in different stages within the period for consideration in this appeal.  There has been some confusion in this case regarding of the origin of the increased rating claim concerning left carpal tunnel syndrome, as the matter essentially arose from a misunderstanding of the Veteran's disagreement with the February 2010 decision to reduce the left carpal tunnel rating (a claim for restoration of a reduced rating is distinct from a claim for an increased rating).  Under the circumstances, providing the most favorable interpretation of the procedural history to maximize consideration of the Veteran's claim, the Board has determined that the period for consideration in this appeal arises from the June 2006 VA examination report that presented findings giving rise to the July 2006 RO proposal to reduce the left carpal tunnel syndrome rating.  The Board notes that the left carpal tunnel syndrome rating was previously adjudicated by a February 2006 Board decision that is final, and no revision of the rating prior to that date is for consideration at this time.

To warrant a disability rating in excess of 20 percent, the Veteran's left carpal tunnel syndrome must manifest in severe incomplete paralysis, or greater than the moderate incomplete paralysis contemplated by the currently assigned rating.  The Board finds that the evidence of record simply does not show such severity of impairment at any time during the period for consideration.  The evidence of record for the period is discussed in detail in the section of this decision, above, addressing the restoration of a 20 percent rating.  As discussed in the section of this decision on the restoration matter, the evidence presents the Veteran's lay accounts of occasional stiffness, weakness, tingling, and numbness, and this information was considered by the competent medical professionals evaluating the problem throughout the period on appeal.  The objective medical evidence prior to June 2015 is generally split between medical reports describing an inability to objectively detect any impairment associated with left carpal tunnel syndrome, difficulty interpreting clinical testing results, or an indication of objective signs representing a mild degree of impairment associated with left carpal tunnel syndrome.  The medical evidence indicative of the greatest level of left carpal tunnel syndrome disability is the June 2015 VA examination report that expressly characterized the impairment as moderate incomplete paralysis of the median nerve, citing the details of the Veteran's own account of symptoms and functional impairment as well as the results of objective clinical testing including of motor, reflex, and sensory function.  The Board finds that there is simply no competent medical evidence indicating that the Veteran's left carpal tunnel syndrome has manifested in more than moderate incomplete paralysis at any time under consideration in this appeal.  The Board does not otherwise find that the Veteran's lay accounts of occasional stiffness, weakness, tingling, and numbness describe impairment that represents greater than moderate incomplete paralysis.

Comparing the neurologic manifestations to the above rating criteria, the Veteran's service-connected left carpal tunnel syndrome does not appear to be severe (or greater than moderate) in nature, including (but not only) because there is no objective symptomatology that has been characterized by any competent medical evidence as representing greater than moderate impairment.  As previously mentioned, some examination results have been explained by medical professionals as appearing to rule out the presence of any impairment from left carpal tunnel syndrome altogether, while some other medical evidence characterizes the objective findings as supporting a finding of mild impairment; the June 2015 VA examination report report's objective findings characterize moderate impairment, but no competent evidence of record indicates that the Veteran's left carpal tunnel syndrome has manifested in impairment greater than moderate in level.

The Board notes that the Veteran is competent to observe pain, numbness, weakness, and other symptoms; the Veteran's statements reporting such symptoms in this case are credible.  The Veteran is not competent to identify a specific level of impairment of the disability according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's left carpal tunnel syndrome has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the examinations.  The medical findings address the criteria under which the disability is evaluated.  In any case, the Veteran has not reported any symptoms that have been characterized as representing more than a moderate level of carpal tunnel syndrome by the medical professionals interviewing and examining him.

Thus, as lay and medical evidence does not show that the Veteran's left carpal tunnel syndrome more nearly approximates severe (or greater than moderate) incomplete paralysis of the median nerve, a rating in excess of 10 percent for the disability is not warranted.

The Board has also considered whether a higher rating may be warranted under any other diagnostic codes.  However, the Board is unable to find any other applicable diagnostic code would authorize a higher rating for no more than moderate incomplete paralysis affecting the minor extremity.  Accordingly, the preponderance of the evidence is against a rating in excess of 20 percent for the Veteran's service-connected left carpal tunnel syndrome under Diagnostic Code 8515.

In this case, as noted above, the Veteran's symptoms are not productive of, or consistent with, the criteria for a higher rating.  The Board has considered staged ratings, pursuant to Hart, supra, but finds the 20 percent rating assigned (as restored by this Board decision) is appropriate for the entire rating period.

Bilateral Plantar Fasciitis

The Veteran's bilateral plantar fasciitis of the feet has been rated 10 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5284-5279 as a foot injury with manifestations analogous to metatarsalgia.  Under Diagnostic Code 5279, a 10 percent rating is warranted for both unilateral and bilateral anterior metatarsalgia (Morton's disease).  As this is the maximum (and only) rating available under Code 5279, the Board will consider whether the disability warrants a higher rating under any other diagnostic codes for the foot.  38 C.F.R. § 4.71a.

The Board will consider 38 C.F.R. § 4.71a, Diagnostic Codes 5276 and 5284, acquired flatfoot and other foot injuries, respectively.  Plantar fasciitis does not have a Diagnostic Code, and Diagnostic Codes 5276 and 5284 reasonably appear to represent closely analogous conditions.  Diagnostic Code 5276 provides for a noncompensable rating for mild flatfoot, with symptoms relieved by built-up shoe or arch support.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc).  A 10 percent rating is warranted for bilateral or unilateral moderate flatfoot; weightbearing line over or medial to great toe, inward bowing of tendo Achillis, pain on manipulation and use of the feet.  For severe flatfoot; with objective evidence of marked deformity, pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, a 20 percent rating is warranted if it is unilateral and a 30 percent rating is warranted if it is bilateral.

Under Diagnostic Code 5284, a 10 percent rating is warranted for other foot injuries that are moderate.  Other foot injuries that are moderately severe or severe are assigned a 20 percent or 30 percent rating, respectively.  The notes to Diagnostic Code 5284 state that a 40 percent rating will be assigned when there is actual loss of use of the foot.  38 C.F.R. § 4.71a.  This Diagnostic Code does not have a noncompensable rating, but where the rating schedule does not provide a zero percent evaluation for a Diagnostic Code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The Court held in Prokarym v. McDonald, 27 Vet. App. 307 (2015), that the categorizations of the degrees of disability in Diagnostic Codes 5276 and 5284 are not interchangeable.

The words "slight," "moderate," and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Board's December 2014 decision granted an earlier effective date of April 28, 1993, for the award of service connection for bilateral plantar fasciitis.  A 10 percent initial rating throughout the period has been assigned by the RO in a January 2015 rating decision effectuating that grant.  The Veteran's ongoing appeal for a higher initial rating for the bilateral plantar fasciitis now concerns the 24 year period from April 28, 1993 to the present time.  The Board finds that has been no consequential change of the applicable rating criteria during the period affecting this analysis.  See 38 C.F.R. § 4.71a (1992).  The Board has considered the complete history of the Veteran's bilateral plantar fasciitis to determine whether any rating in excess of 10 percent is shown to be warranted.

The Board notes at the outset that the Veteran's only service-connected foot disability is plantar fasciitis.  A December 2014 RO rating decision denied the Veteran's claims of service connection for his right and left heel spurs.

A December 1990 service treatment record shows that the Veteran reported a history of pain in the balls of his bilateral feet since the prior day.  An assessment of bilateral metatarsalgia was made.  Another December 1990 service treatment record documents foot pain.  A January 1991 service treatment record documents foot pain with a notation of bilateral tenderness.  A January 1991 medical examination report associated with Medical Evaluation Board (MEB) proceedings includes the diagnosis "Bilateral foot pain," noting that "[t]his is not unfitting."  Another service treatment record (that appears to be most likely from January 1991, but not entirely clear) refers to callouses on the balls of both feet after extensive wear of combat boot (not indicated to be characteristic of or otherwise associated with a diagnosed foot disability).

A February 1991 in-service medical history questionnaire shows that the Veteran endorsed a history of "Foot trouble."  (The document shows a date of February 1, 1990; however, in context, it appears this questionnaire was most likely completed on February 1, 1991, in connection with a medical examination on that date).  A February 1991 in-service medical examination report shows that the Veteran's feet were found to be clinically normal at the time.  A September 1991 medical examination report did not address any diagnosis of plantar fasciitis, and a November 1991 Medical Evaluation Board (MEB) proceedings document listed diagnoses that did not include plantar fasciitis in the final report.

A June 1993 VA examination report includes information pertaining to the Veteran's feet.  The report shows that the Veteran described the onset of pain as during summer camp back in 1990.  The Veteran described pain on the plantar aspect of the foot which is worse in the mornings.  He pointed to the heel pad region as well as the metatarsal pad region to identify the location of pain.  In general, he indicated that the pain lessens somewhat as the day goes on.   Examination findings included noting that the Veteran moved with satisfactory gait.  There was tenderness to palpation primarily over the area of the heel pad and the region of the calcaneal insertion of the plantar fascia.  He was able to slowly perform a satisfactory heel and toe walk.  He was able to squat slightly less than one half way down and arise again.  The medical impression was bilateral plantar fasciitis.  Associated diagnostic imaging of the left foot revealed calcification at the attachment of the tendo-Achilles.  A small osteophyte was seen arising from the inferior aspect of the calcaneum.  No other soft tissue or bony abnormality was seen.

An August 1993 VA medical report notes the Veteran's description of chronic foot trouble with slight ("sl") tenderness observed on the bilateral soles of the feet.  The diagnosis noted a history of plantar fasciitis.

A September 1993 VA medical report shows bilateral plantar fasciitis off/on since December of 1990.  The Veteran reported that he had never received treatment.  The report noted that the Veteran was a machine operator on his feet all day.  The examiner's inspection of the feet suggested pes planus with tenderness, but the final impression was bilateral plantar fasciitis.  Arrangements were made to provide the Veteran with a prosthetic for molded arch support.  Another September 1993 VA medical report shows that VA was unable to provide the Veteran's medically prescribed arch supports and heel cups.

An October 1993 written statement from the Veteran refers to treatment for pain in his feet at VA during that year.

A December 1993 report from a Dr. Warner notes a history including moderate plantar fasciitis and a small spur formation about the heel.  The report notes that the Veteran walks without a limp.  There was very mild pronation of feet.  The Veteran was able to stand on tiptoes and heels without difficulty.  The Veteran had some difficulty in squatting.  There was no foot swelling.  Range of motion was within normal limits, except for slight tightness of the heel cord.   The report describes that "[t]he small spur and plantar fasciitis noted ... should not be a problem and he should be able to return to his regular activity in respect to the feet ...."

A November 1994 RO hearing transcript shows that the Veteran described his feet as "real tender."  The Veteran described his feet as being very sensitive when he gets up in the morning.

A September 1995 VA medical record refers to the Veteran's venous insufficiency and healed L foot blisters.

1996 documents associated with a TDIU claim reference a number of disability impairments but do not indicate any greater degree of impairment from foot disability.

A May 1996 VA medical record notes a left foot blister-like lesion.

A September 1998 VA examination report (not focused on the feet) notes that the Veteran was able to walk on heels and toes without any difficulty.  He was able to squat halfway down and rise without any difficulty.

Multiple March 1999 VA medical reports note heel pain with onset several weeks prior, assessed as heel spurs and fasciitis.  Extra depth shoes with orthotics and pockets for heel spurs were prescribed, and the Veteran's heel pain was noted to become "much improved."  Other reports from around this time reflect treatment with pain medication such as Acetaminophen.  A November 1999 VA report notes a history of a right heel spur.

The Veteran's December 2000 claim cites plantar fasciitis in a list of numerous disabilities the Veteran believed contributed to his claimed unemployability.

A January 2001 VA examination report shows that the Veteran's gait was normal for his stature.  His station was normal for his stature except for mild flattening of the plantar arch.  The Veteran indicated that he could not walk on heels or toes because he would lose balance, but there was no loss of balance observed when the Veteran did attempt to walk on his toes.

A November 2001 employment rehabilitation evaluation/report includes notation that the Veteran cited heel spurs as amongst numerous disabilities contributing to his difficulties, including difficulty with prolonged standing due to various disabilities.

A December 2001 VA medical record shows "No c/o heel pain and negative upon palpation."  The report concludes, in pertinent part: "Assessment: "Heel spur ...."

In a January 2003 written statement, the Veteran discussed his feet and stated "I still have problems with them."

An April 2003 VAMC record shows that the Veteran consulted the podiatry department with complaint of bilateral foot pain.  The examination revealed no tenderness bilaterally.  The assessment was "RA" (rheumatoid arthritis).

At a May 2003 RO Decision Review Officer hearing, the Veteran described that when he wakes up in the morning: "I can't stand up right all at once.  It takes a[]while for me to just get out of bed ....  [T]he doctor told me just tap it against the floor a few times ....  To get the feeling in them before I start walking."  He described "[j]ust a sharp pain all the time with it."  He also described that he "can't wear like a normal shoe," and needed "special inserts."  The Veteran explained that there was some medical consideration of surgery, "[b]ut after I got the shoe, the pain sort of got a little better...."

The Veteran's October 2003 written statement describes: "I have pain in both feet when I first stand[]up and it continues if I [stand] for more than 20 minutes."

A June 2006 VA examination report shows that the Veteran reported that he left work in 1993 due to problems including "pain in the feet," and that he was using corrective shoes which helped with his feet.

An August 2006 VA examination report details the Veteran's complaints of pain in both feet with prolonged standing and walking on hard surfaces.  The Veteran had special orthopedic shoes with inserts, which helped somewhat.  The Veteran had received one local injection for treatment, that only helped for approximately two days.  The Veteran was not taking medication for his feet.  The report indicates that the Veteran did not have flare-ups or joint disease.  The Veteran used a cane occasionally.  There had been no surgery for the feet.  The Veteran claimed that he could not resume work as a machine operator because, in part, of problems with his feet.  The VA examiner opined that the Veteran is able to do activities of daily living with regard to all the examined areas.  The VA examiner noted that the Veteran reported subjective complaints of functional limitations on standing and walking, but the VA examiner noted that none were clinically observed.  Examination of both feet revealed no deformities.  There was no edema, instability or obvious weakness.  There was no breakdown of the skin or unusual shoe wear and no callosities.  There was slight tenderness to palpation of the plantar fascia medially and distally along both sides.  X-rays of both feet revealed plantar spurs on the calcaneus and posterior surface of the calcaneus.  The medical impression was bilateral plantar fasciitis.  The VA examiner remarked: "I cannot find objective evidence that the foot condition is as disabling as he claims."

A July 2007 VA examination report largely repeats the same findings presented in the August 2006 VA examination report.  The VA examiner concluded that: "I still could not find objective evidence that his foot condition is as disabling as he claims."

VA medical records from October 2007 show that the Veteran reported "painful condition on the soles of both feet, which he has had for many years."  The report indicates that the Veteran had a pair of shoe inserts that helped somewhat."  Examination revealed "pain and tenderness along the medial bands of both plantar fascia, left worse than right."  The diagnosis of plantar fasciitis was confirmed, and the plan included arrangements to provide the Veteran with new shoe inserts.  Proximate subsequent records document the obtaining of new inserts.

A March 2009 VA medical report shows that the Veteran consulted a podiatrist regarding a problem with his toenails, and the report notes that "Past medical history is positive for my seeing him back in November, 2007 for plantar fasciitis which has resolved."

An April 2009 written statement from Veteran describes "the problems with my feet" by again describing that "the V.A. Hospital issues me specialized shoes for this condition...."

VA treatment records from June 2010 show that the Veteran was encouraged by medical providers to walk more for health benefits, and that the Veteran planned to do so, including a June 2010 report indicating: "Supported and reinforced progress on: Increasing activity...," and that the Veteran's goal to "Walk more regularly" was endorsed by the healthcare provider.

A February 2012 written statement from Vet's representative (at the time) "asserts that he is entitled to a compensable rating effective December 11, 2011.  He has experienced painful motion of his feet and limited motion since that date."

A February 2012 VA examination report discusses that the Veteran was changing the custom inserts for his shoes yearly, and used the inserts constantly.  He reported pain after he first stands up.  He explained that when it is bothering him he will sit down to rest.  The pain was usually on heel strike and sometimes on push off.  Examination revealed hyperpronation bilaterally, dorsiflexion of the ankle greater than 15 degrees bilaterally.  Great toes dorsiflexion greater than 65 degrees bilaterally.  There was tenderness to palpation at the plantar fascia when stretched.  Diagnostic imaging revealed dorsal and plantar calcaneal spurs for both feet, right more than left.  The VA examiner described the functional impact of the plantar fasciitis by explaining that the "Veteran may be limited in walking or standing for very lengthy times and would be slow to start after prolonged time sitting or laying down."  The VA examiner described the service-connected plantar fasciitis as "controllable with the use of orthoses and stretches," and that the condition "rarely needs injection of surgery."

A July 2012 letter from a private orthotist describes that the Veteran was experiencing issues with an abnormal gait wearing out his footwear: "[d]ue to his gait, he is wearing out his shoes bilaterally on the lateral sides.... [H]is shoes continue to wear out at a greater rate than most patients."  A July 2012 written statement from the Veteran directed attention to the "unusual shoe wear on both shoes."

An October 2014 VA examination report discusses that the Veteran ambulated into the exam room slowly and with an antalgic gait.  The Veteran was noted to also be somewhat flatfooted in his gait.  He was able to sit in the exam room chair and on the table without any great problem.  The report notes that the Veteran attended to his own activities of daily living at home with the one complaint of a shoulder problem not related to his disability of the feet.  The Veteran described foot pain of "8/10" severity if he stands for over 15-20 minutes.  The Veteran reported that the molded inserts and shoes have helped greatly.  The Veteran described that the pain occurred "[o]n occasion, more so with standing."  The Veteran reported no flare-ups impacting the function of the feet.  The Veteran reported no functional loss or functional impairment of the feet.  The VA examiner characterized the severity of the bilateral plantar fasciitis as "Mild," and noted that although it required the use of arch supports, it did not chronically compromise weight bearing.  There was no pain on physical examination of either foot.  The VA examiner noted that there was no pain, weakness, fatigability, incoordination, or other functional loss that significantly limited functional ability during flare-ups or when either foot is used repeatedly over a period of time.  The VA examiner noted that the Veteran did not use any assistive device as a normal mode of locomotion.  The VA examiner described that "[s]tanding beyond the described 15-20 minutes would cause discomfort."  The VA examiner opined (in an addendum to the report) that the Veteran's calcaneal spurring is unlikely related to the service-connected plantar fasciitis.

Based on the evidence, the Board concludes that no rating in excess of the currently assigned single 10 percent rating is warranted in this case.  The Board has carefully considered whether a higher rating may be warranted under Diagnostic Code 5276, by analogy to moderate bilateral flatfoot.  The Veteran wears supportive customized shoe-inserts for his feet, and the Veteran has repeatedly reported that these relieve his symptoms somewhat.  The medical evidence repeatedly shows that the Veteran had tenderness to palpation of his plantar fascia, and the Veteran has competently and credibly described that he has foot pain in certain circumstances (such as when he first gets up, or upon prolonged standing).  However, a rating higher than 10 percent is not warranted under Diagnostic Code 5276, as the evidence shows that he does not have disability comparable to severe flatfoot of either foot.  There is no objective evidence of marked deformity, indication of swelling on use, or characteristic callosities.

The Board also finds that the plantar fasciitis of neither foot is the equivalent of a moderate foot injury, to warrant a compensable rating for either foot under Diagnostic Code 5284.  The January 2001 VA medical examiner medically characterized the extent of the Veteran's plantar abnormality as mild, and noted that the Veteran had normal gait at that time and that the Veteran was able to maintain balance when walking on his toes.  The October 2014 VA examiner also expressly characterized the severity of the bilateral plantar fasciitis as mild, acknowledging that the Veteran had an antalgic and flatfooted gait and foot pain "on occasion" upon prolonged standing, but with no functional loss or functional impairment of the feet.  The highest levels of impairment shown during the period (involving the waxing and waning of symptoms) is consistent with that described by the medical experts as mild.  The Veteran has repeatedly indicated during examinations that his symptoms are managed with treatment (even to the extent that the disability was medically considered "resolved" in March 2009), and his complaints have essentially featured pain and tenderness.  There has been no evidence of painful motion, swelling, instability, or weakness of either foot.  There has been no muscle atrophy.  The Board notes that relatively recently the Veteran has directed attention to evidence of abnormal shoe wear (that had not been found by examiners prior to 2012); the Board notes that some degree of abnormal weight bearing is contemplated by the 10 percent rating available under Diagnostic Code 5276, and the Veteran's shoe wear does not otherwise show a greater degree of foot disability in this case.

Given the above findings, the Board finds that for the appeal period under consideration, a disability rating in excess of 10 percent is not warranted for the Veteran's service-connected bilateral plantar fasciitis.  The Board again observes that a 10 percent rating is the maximum allowable under Diagnostic Code 5279, and that a higher rating cannot be assigned under this diagnostic code.  Therefore, the Board has considered alternative diagnostic codes to determine whether this service-connected disability warrants a higher rating.

In doing so, the Board finds that higher disability ratings are not warranted under any other diagnostic codes relevant to the disability of the feet.  Specifically, there is no objective evidence of a moderate foot injury that is attributable to the Veteran's bilateral plantar fasciitis, which would warrant a separate 10 percent rating for each foot under Diagnostic Code 5284.  There is also no objective evidence that, when considered bilaterally, the Veteran's plantar fasciitis would be analogous to a moderately severe 'other' foot injury.  In this regard, the Board notes that the Veteran's service-connected disability involves only the plantar fasciitis of the feet (and not his heel spurs) that has been manifested throughout the appeal period by symptomatology characterized by medical professionals as mild (both expressly and by characterization of symptoms); the Board finds that the evidence does not show that the plantar fasciitis has been comparable to a moderate injury of an individual foot or a moderately severe injury when considered as a combined bilateral entity.  The Board finds that the evidence of record reveals that the symptoms associated with the Veteran's disability most closely resemble the symptoms contemplated by the rating criteria for a 10 percent rating for bilateral disability under Diagnostic Code 5276 or 5279, further negating the applicability of the rating criteria for "other foot injuries" under Diagnostic Code 5284.

While not shown to be applicable in this case, the Board further notes that a 10 percent rating is the maximum rating assignable under Diagnostic Codes 5277 (bilateral weak foot), 5280 (unilateral hallux valgus), and 5281 (severe, unilateral hallux rigidus).  See 38 C.F.R. § 4.71a.  The Veteran is not shown to have pes cavus so as to warrant a higher rating under Diagnostic Code 5278, and Diagnostic Code 5171 pertaining to amputation of the great toe is similarly not for application in this case.  See 38 C.F.R. § 4.63.

In reaching the above determination, the Board acknowledges that the objective evidence of record reveals various diagnostic impressions related to the foot at different times during the lengthy period for consideration in this appeal.  However, service connection has not been awarded for any of these conditions and there is no indication that these diagnoses are manifestations of the Veteran's service-connected bilateral plantar fasciitis.  Based upon the foregoing, the Board finds that it would be inappropriate to assign a disability rating under any diagnostic code other than Diagnostic Code 5276 or 5279.

The Board has also considered the applicability of 38 C.F.R. §§ 4.40, 4.45, and 4.59, in finding that a rating greater than 10 percent is not warranted.  Where, as here, a disability has been rated at the maximum level provided by the diagnostic code under which it is rated, the considerations of DeLuca do not apply.  See Johnston v. Brown, 10 Vet. App. 80 (1997) (remand for consideration of functional loss of range of motion of a wrist due to pain inappropriate where rating currently assigned for limitation of motion was maximum available under the applied diagnostic code); VAOPGCPREC 36-97 (Dec. 12, 1997).

In any event, a higher disability rating for service-connected bilateral plantar fasciitis is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 10 percent rating, and no higher.  In this regard, the Board observes that the Veteran has complained of pain on numerous occasions.  However, the effect of the pain in the Veteran's feet is contemplated in the currently assigned 10 percent rating under Diagnostic Code 5279.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  Essentially, the evidence does not support the assignment of higher disability ratings at any time during the pendency of the appeal period under consideration.

In making this determination, the Board has considered the Veteran's statements that the bilateral plantar fasciitis warrants a higher disability rating.  However, while he is competent to report his symptoms to the extent that they come from his senses, he is not competent to identify a specific level of disability relating to an appropriate diagnostic code.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical providers who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with their examinations.  The medical findings, as provided in the examination reports, address the criteria under which the Veteran's disability is rating, and the Board finds no reason to question their competence or adequacy.




Additional Rating Considerations

Neither the Veteran nor his past representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, 8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

The reduction of the rating of the Veteran's service-connected left carpal tunnel syndrome, from 20 percent to 0 percent, effective from May 1, 2010, was not proper; the 20 percent rating is restored, subject to the laws and regulations governing the payment of monetary benefits.

A rating in excess of 20 percent for left carpal tunnel syndrome is denied.

Entitlement to an initial rating in excess of 10 percent for the combined effect of the Veteran's bilateral plantar fasciitis is denied.


REMAND

With consideration of recent case law, the Board finds that the most recent VA examinations of record concerning the Veteran's right shoulder, right knee, and left knee disabilities are inadequate for rating purposes.  See Correia v. McDonald, 28 Vet. App. 158 (2016) (the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint).  The VA examination reports of record do not present all of the necessary findings.  Accordingly, remand for an additional VA examination is necessary.

Additionally, the most recent supplemental statement of the case was issued in June 2016.  However, significant developments in the Veteran's left knee disability issue have followed that issuance.  Briefly, the Board observes that a February 2017 RO rating decision noted that the Veteran underwent a total left knee arthroplasty/replacement in July 2016; the RO awarded a 100 percent rating for left knee degenerative arthritis status post total knee arthroplasty effective from July 18, 2016 to September 1, 2017.  The RO further awarded a 30 percent rating for the left knee disability (replacing the prior combination of ratings on appeal and increasing the combined rating) to take effect from September 1, 2017.  These significant developments, featuring substantial change and apparent increase in the severity of the left knee disability, have significantly changed the status of this issue on appeal and should be addressed with a new supplemental statement of the case; the issue further requires a new VA rating examination to ascertain the up-to-date level of severity of the left knee disability after the expiration of the temporary 100 percent rating in September 2017.  (For the sake of efficiency and avoiding  unnecessary additional examination appointments, it appears to be most reasonable for the set of needed orthopedic disability rating examinations to be scheduled together after the Veteran's temporary 100 percent left knee disability rating expires in September 2017.)

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file any outstanding treatment records, including additional VA treatment records (such as those that may have been created since the last such update of the claims-file).

2.  The AOJ should arrange for the Veteran to be afforded a VA examination or examinations to determine the nature and severity of his service-connected disabilities of the (i) right shoulder, (ii) right knee, and (iii) left knee.  The examinations should be arranged to occur after the record is determined to be complete and after the expiration of the temporary 100 percent left knee disability rating in September 2017.  Under no circumstances should the left knee examination be conducted prior to the September 2017 expiration of the temporary 100 percent rating in effect for that disability (and the Board suggests arranging the other examinations at the same time as the left knee examination for purposes of expediency and efficiency, and to minimize the inconvenience to the Veteran).  In providing the requested opinions, the examiner should elicit the Veteran's subjective complaints (including flare-ups), report all clinical findings in detail, and reconcile the subjective complaints with the objective findings, commenting on the resulting functional impairment.  Based on a review of the record, examination of the Veteran, and any tests or studies deemed necessary, the examiner(s) should provide responses to the following:

a)  The examiner(s) should please conduct range of motion testing for the Veteran's (i) right shoulder, (ii) right knee, and (iii) left knee, specifically noting the ranges of motion in degrees on active motion, passive motion, weight-bearing, and nonweight-bearing; including with comparison to the opposite joint.  (Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), to the extent possible, joint disability examinations should record the results of range of motion testing accounting for pain on both active and passive motion and in weight-bearing and nonweight-bearing, with comparison to the range of the opposite undamaged joint (when applicable).)  If any indicated testing cannot be completed, then the examiner must specifically indicate that such testing cannot be done.

b)  In reporting the results of range of motion testing, the examiner(s) should identify any objective evidence of pain, and the degree at which pain begins.  Any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner(s).  The examiner(s) should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  The examiner(s) should specify the degree of additional functional loss/motion due to pain, to include during flare-ups, or state why it was not feasible to provide such information, as required for an adequate examination.

c)  The examiner(s) should consider the Veteran's reports of any flare-ups of joint impairment and describe any related functional loss in terms of additional range of motion loss.  If unable to do so, the examiner(s) must indicate why.

d)  The examiner(s) should describe the nature and severity of all manifestations of the Veteran's right shoulder, right knee, and left knee disabilities (to any extent such manifestations are not fully described by the responses to the above).

e)  The examiner(s) should review the prior VA examination reports of record since the Veteran's October 2009 claim (including December 2009, June 2013, October 2014, and June 2015 VA examination reports).  The examiner(s) should attempt to render, if possible to do so without resorting to mere speculation, a retrospective opinion that identifies the ranges of motion of the Veteran's right shoulder, right knee, and left knee in active motion, passive motion, weight-bearing, and nonweight-bearing at each time each joint was previously examined with range of motion testing for rating purposes.  If it is not possible to provide such an opinion without restoring to mere speculation, the examiner(s) should please so state and provide an explanation as to why an opinion cannot be given.

The examiner(s) must provide comprehensive reports including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If an opinion cannot be provided without resort to speculation, the examiner(s) should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Thereafter, the AOJ should review the record and readjudicate the claims remaining on appeal.  If any benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


